The appellant was convicted of driving an automobile while intoxicated, and fined $100.00 and sentenced to serve a term of fifteen days in the county jail.
There are neither bills of exceptions nor statement of facts in the record.
The order of the trial court sentencing the appellant is not in conformity with law, and the same is hereby reformed so as to read as follows:
"It is the order of the court that the defendant, Will Husband, who has been adjudged to be guilty of driving and operating an automobile upon the public highway while under the influence of intoxicating liquor, and whose punishment has been assessed by the verdict of the jury at confinement in the county jail for a term of fifteen days, and a fine of $100.00, shall be by the sheriff of Nacogdoches County confined in the county jail for a term of fifteen days, and shall pay a fine of $100.00, together with all costs herein, for all of which let execution issue, and he is remanded to the custody of such sheriff until said sheriff can obey this direction."
The remaining portion of such sentence, which relates to the notice of appeal, etc., is not disturbed by us.
All other proceedings appear to be proper and regular, and the judgment is accordingly affirmed. *Page 619